Exhibit 10.18

ASSIGNMENT OF FARMOUT RIGHTS AND OVERRIDING ROYALTY INTEREST

THIS ASSIGNMENT OF FARMOUT RIGHTS AND OVERRIDING ROYALTY INTEREST (this
“Assignment”) is from Bluewater Industries L.P., a Texas limited partnership
whose address is 5300 Memorial Drive, Suite 550, Houston, Texas 77007
(“Bluewater” or “Assignor”, as the case may be), to Gulf Island L.L.C., a
Louisiana limited liability company whose address is 583 Thompson Road, Houma,
LA 70363 (“Gulf Island” or “Assignee”, as the case may be).

WHEREAS, ATP Oil & Gas Corporation (“ATP”) is the owner of undivided interests
in and to the oil and gas leases described in Exhibit A hereto covering certain
offshore areas in the Outer Continental Shelf, Gulf of Mexico (the “Farmout
Lands”);

WHEREAS, ATP and Bluewater have executed a Farmout Agreement dated as of June 1,
2009 (the “Farmout Agreement”), pursuant to which Bluewater has contributed a
certain portion of the “Gulf Island Services” (as defined in the Farmout
Agreement) for the development of the Farmout Lands in consideration of the
conveyance by ATP to Bluewater of a limited net profits overriding royalty
interest in Hydrocarbon production from the Farmout Lands;

WHEREAS, pursuant to Conveyance of Overriding Royalty Interest dated as of
June 1, 2009, filed with the Minerals Management Service of the United States
Department of the Interior and recorded in the records of the parishes in the
State of Louisiana shown on Schedule 1 attached hereto (the “NPI Assignment”),
ATP, acting in compliance with its obligations under the Farmout Agreement,
conveyed to Bluewater the “Overriding Royalty” (as defined in the NPI
Assignment) subject to and in accordance with the terms of the NPI Assignment;

WHEREAS, capitalized terms as used herein shall have the meanings given to them
in NPI Assignment, unless otherwise defined herein;

WHEREAS, Bluewater has subcontracted to Gulf Island the performance of the Gulf
Island Services, including the portion thereof that Bluewater has contributed to
the development of the Farmout Lands and, as consideration therefor, has agreed
to assign to Gulf Island the Overriding Royalty and all of Bluewater’s rights,
interests, and obligations under the Farmout Agreement; and

WHEREAS, Gulf Island has agreed to look solely to the Overriding Royalty for the
discharge and satisfaction of the Contribution Amount (as defined in the
Farmout) attributable to the portion of the Gulf Island Services that Bluewater
has contributed to the development of the Farmout Lands.

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:

1. Assignment. For and in consideration of One Hundred Dollars ($100.00) and
other good and valuable consideration to Assignor in hand paid by Assignee, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
GRANTS, BARGAINS, SELLS, CONVEYS, ASSIGNS, SETS OVER AND DELIVERS unto Assignee
(i) all of Assignor’s rights, interests, obligations, and liabilities in, to,
and under the Farmout Agreement (the “Farmout Rights”), and (ii) the Overriding
Royalty (collectively, with the Farmout Rights, the “Assigned Interests”).

 

1



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Assigned Interests unto Assignee, its successors and
assigns forever, subject to the terms, provisions and conditions of this
Assignment.

2. Limited Warranty. Assignor warrants that it has not sold, assigned, conveyed,
or otherwise transferred, and has not mortgaged, pledged, hypothecated, granted
a security interest in, or otherwise created, or permitted to be created by a
third Person, or permitted to remain in effect if created by a third Person, any
lien or other encumbrance on, the Assigned Interests, subject only to (i) the
terms, provisions, covenants, and conditions of the Farmout Agreement and the
NPI Assignment and (ii) the Permitted Encumbrances to the extent only that the
same are valid and subsisting and affect the Assigned Interests. Except as
otherwise provided in the immediately preceding sentence of this Section 2, this
Assignment is made without warranty of title, expressed, implied, or statutory.
Assignor hereby transfers, assigns, and conveys to Assignee, by way of
substitution and subrogation, all rights of warranty and contractual
representations or covenants of any kind or nature held by Assignor against any
of Assignor’s predecessors in title with respect to the Assigned Interests;
provided, however, that, without limiting Assignee’s substitution and
subrogation rights with respect to the Assigned Interests, Assignor reserves the
right to enforce such rights of warranty and contractual representations or
covenants as to the Subject Interests.

3. Assumption of Obligations; Recourse. Assignee accepts the Farmout Rights
subject to and in accordance with the terms of the Farmout Agreement and agrees
to pay, perform, and discharge all of the duties, covenants, obligations, and
liabilities of the Farmee (including, without limitation, all duties, covenants,
obligations, and liabilities relating to the portion of the Gulf Island Services
contributed to the development of the Farmout Lands) arising under the terms of
the Farmout Agreement as fully and completely as if Assignee had been an
original signatory party thereto. In like manner, Assignee accepts the
Overriding Royalty subject to and in accordance with the terms of the NPI
Assignment and agrees to be bound by the terms of the NPI Assignment as fully
and completely as if Assignee had been an original signatory party thereto.
Assignee agrees, on behalf of itself and its affiliate Gulf Marine Fabricators,
L.P., to look solely to the Net Profit Amounts paid to Assignee pursuant to the
NPI Assignment for the satisfaction and discharge of the Contribution Amount
attributable to the Farmout Related Services, and agrees that neither Assignor
nor ATP shall be personally liable for the payment of any such Contribution
Amount. ATP remains, however, personally liable for interest accruing under
Section 3.6 of the NPI Assignment.

4. Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THE LAWS
OF ANY OTHER STATE ARE MANDATORILY APPLICABLE. THE PARTIES HEREBY IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY TEXAS STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN HARRIS COUNTY, TEXAS, AND ANY
APPELLATE COURT FROM ANY THEREOF, WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND CONSENT TO THE SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

2



--------------------------------------------------------------------------------

5. Successors and Assigns. The provisions and conditions contained in this
Assignment shall run with the land and the respective interests of Assignor and
Assignee and shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective successors and assigns.

6. Counterparts. This Assignment is executed in multiple originals all of which
shall constitute one and the same Assignment.

EXECUTED in multiple originals on this 15th day of July, 2009.

 

WITNESSES:    

Assignor:

 

BLUEWATER INDUSTRIES L.P.

/s/ James A. Woodward     By:   Bluewater GP, Inc. Printed Name: James A.
Woodward       Its General Partner

 

    /s/ Trevor Harrison     By:   /s/ Robert Hendrickson Printed Name: Trevor
Harrison    

Printed Name: Robert Hendrickson

Title: Vice President

STATE OF TEXAS         §

                                          §

COUNTY OF                                      HARRIS     §

BEFORE ME, the undersigned authority, on this 15th day of July, 2009, personally
appeared Robert Hendrickson, known to me to be the person whose name is
subscribed to the foregoing instrument as Vice President of Bluewater GP, Inc.,
in its capacity as General Partner of Bluewater Industries L.P., a Texas limited
partnership, and acknowledged to me that he executed the same for purposes and
consideration therein expressed, and in the capacity therein stated and on
behalf of and as the act and deed of said limited partnership.

 

3



--------------------------------------------------------------------------------

/s/ Sara B. Guerra Notary Public

Commission Expires: September 29, 2012

 

4



--------------------------------------------------------------------------------

EXECUTED in multiple counterparts on this 17th day of July, 2009.

 

WITNESSES:    

Assignee:

 

Gulf Island L.L.C.

/s/ Kirk J. Meche     By:   /s/ William G. Blanchard Printed Name: Kirk J. Meche
   

Name: William G. Blanchard

Title: President

    /s/ Deborah Kern-Knoblock       Printed Name: Deborah Kern-Knoblock      

STATE OF LOUISIANA                     §

                                                     §

PARISH OF TERREBONNE             §

BEFORE ME, the undersigned authority, on this 17th day of July, 2009, personally
appeared, William G. Blanchard, known to me to be the person whose name is
subscribed to the foregoing instrument as President of Gulf Island L.L.C., a
Louisiana limited liability company, and acknowledged to me that he executed the
same for purposes and consideration therein expressed, and in the capacity
therein stated and on behalf of and as the act and deed of said corporation.

 

/s/ William Bordelon Notary Public

Commission Expires: at death

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

RECORDING INFORMATION

Conveyance of Overriding Royalty Interest dated as of June 1, 2009, from ATP
Oil & Gas Corporation, as Grantor, to Bluewater Industries L.P., as Grantee,
filed and recorded as follows:

 

Minerals Management Service:

  

Filed on                      in Lease Files OCS-G 13198, OCS-G 16661, and OCS-G
24130

                         Parish, Louisiana:

  

Book         , Page             , Entry                 

 

Schedule 1 - i



--------------------------------------------------------------------------------

EXHIBIT A

ATTACHED TO AND MADE A PART OF THAT CERTAIN

ASSIGNMENT OF FARMOUT RIGHTS AND OVERRIDING ROYALTY INTEREST

FROM BLUEWATER INDUSTRIES L.P. TO GULF ISLAND L.L.C.

LEASES; SUBJECT INTERESTS; LEASE BURDENS

ATWATER BLOCK 63

 

The Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective May 1, 1991, bearing Serial No. OCS-G 13198, between the United
States of America, as Lessor, and Texaco Exploration and Production Inc., as
Lessee, covering all of Block 63, Atwater Valley, OCS Official Protraction
Diagram, NG 16-1, containing approximately 5,760.00 acres.

Record Title Interest:

An undivided one hundred percent (100%) interest in and to the Record Title in
the Lease.

Farmor’s Working Interest: 100.00000%+

+3% of the record title interest is held by three entities, each holding a 1%
record title interest, which is (i) a carried interest for purposes of costs and
expenses of every kind normally paid by a Working Interest owner, (ii) a
non-voting interest for purposes of any and all projects and operations, and
(iii) a non-revenue, no benefit interest (i.e., not entitled to any of the
revenues and benefits associated with their respective 1% record title
interest).

Farmor’s NRI: Varies, see table below.

 

Initial Production

  

Escalation Unocal (Chevron) ORRI and Project Payout (NPI begins)

81.00000%*

   77.50000%**+   

*100% - 12.50000% (Royalty) - 6.50000% (ORRIs) = 81.00000%

**100% - 12.50000% (Royalty) - 8.00000% (ORRIs) - 2% (NPI) = 77.50000%

+Subject to Net Profits Interests as defined in the following documents:

 

  •  

Farmout Agreement dated effective as of May 22, 2009 by and between ATP Oil &
Gas Corporation and Diamond Offshore Company

  •  

Conveyance of Overriding Royalty Interest effective May 22, 2009 from ATP Oil &
Gas Corporation to Diamond Offshore Company, which provides for a limited
overriding royalty interest that is payable out of 27% of net profits, not to
exceed $117,500,000.

  •  

Farmout Agreement dated effective May 28, 2009 by and between ATP Oil & Gas
Corporation and SEACOR Marine LLC

 

A-i



--------------------------------------------------------------------------------

  •  

Conveyance of Overriding Royalty Interest effective May 28, 2009 from ATP Oil &
Gas Corporation to SEACOR Marine LLC, which provides for a limited overriding
royalty interest that is payable out of 5.5% of net profits, not to exceed
$36,000,000

 

MISSISSIPPI CANYON BLOCK 941

The Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective September 1, 1996, bearing Serial No. OCS-G 16661, between the
United States of America, as Lessor, and Vastar Resources, Inc., as Lessee,
covering all of Block 941, Mississippi Canyon, as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres.

Operating Rights Interest:

Farmor holds an undivided one hundred percent (100%) interest in and to the
Operating Rights in the Lease INSOFAR AND ONLY INSOFAR as the Lease covers
depths from the surface of the water down to eighteen thousand feet
(18,000’) subsea.

Farmor’s Working Interest: 100%

Farmor’s NRI: 87.50000%+

100% (Working Interest) - 12.50000% (royalty)

+Subject to Net Profits Interests as defined in the following documents:

 

  •  

Farmout Agreement dated effective as of May 22, 2009 by and between ATP Oil &
Gas Corporation and Diamond Offshore Company

  •  

Conveyance of Overriding Royalty Interest effective May 22, 2009 from ATP Oil &
Gas Corporation to Diamond Offshore Company, which provides for a limited
overriding royalty interest that is payable out of 27% of net profits, not to
exceed $117,500,000.

  •  

Farmout Agreement dated effective May 28, 2009 by and between ATP Oil & Gas
Corporation and SEACOR Marine LLC

  •  

Conveyance of Overriding Royalty Interest effective May 28, 2009 from ATP Oil &
Gas Corporation to SEACOR Marine LLC, which provides for a limited overriding
royalty interest that is payable out of 5.5% of net profits, not to exceed
$36,000,000

 

A-ii



--------------------------------------------------------------------------------

MISSISSIPPI CANYON BLOCK 942

The Lease:

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands Act
dated effective June 1, 2002, bearing Serial No. OCS-G 24130, between the United
States of America, as Lessor, and BP Exploration & Production Inc., as Lessee,
covering all of Block 942, Mississippi Canyon, as shown on OCS Official
Protraction Diagram, NH 16-10, containing approximately 5,760.00 acres.

Operating Rights Interest:

Farmor holds an undivided one hundred percent (100%) interest in and to the
Operating Rights in the Lease INSOFAR AND ONLY INSOFAR as the Lease covers
depths from the surface of the water down to eighteen thousand feet
(18,000’) subsea.

Farmor’s Working Interest: 100%

Farmor’s NRI: 87.50000%+

100% (Working Interest) - 12.50000% (royalty)

+Subject to Net Profits Interests as defined in the following documents:

 

  •  

Farmout Agreement dated effective as of May 22, 2009 by and between ATP Oil &
Gas Corporation and Diamond Offshore Company

  •  

Conveyance of Overriding Royalty Interest effective May 22, 2009 from ATP Oil &
Gas Corporation to Diamond Offshore Company, which provides for a limited
overriding royalty interest that is payable out of 27% of net profits, not to
exceed $117,500,000.

  •  

Farmout Agreement dated effective May 28, 2009 by and between ATP Oil & Gas
Corporation and SEACOR Marine LLC

  •  

Conveyance of Overriding Royalty Interest effective May 28, 2009 from ATP Oil &
Gas Corporation to SEACOR Marine LLC, which provides for a limited overriding
royalty interest that is payable out of 5.5% of net profits, not to exceed
$36,000,000

 

A-iii